Citation Nr: 1826790	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-13 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for lumbar spine degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his April 2014 VA Form 9, the Veteran indicated that he wished to attend a hearing before a Decision Review Officer (DRO).  He was scheduled for a DRO hearing on June 12, 2017, but contacted the RO the following day, indicating that he had no transportation to the hearing, and requesting for it to be rescheduled.  

Thereafter, in a January 16, 2018 correspondence, the Veteran's representative again reiterated the Veteran's desire to be provided the requested DRO hearing.  In this respect, the Board notes DRO hearings are scheduled and conducted at the RO, and the Veteran should be afforded his hearing prior to the Board's review of the above-noted  claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a DRO hearing.

2.  Then, the RO should undertake any indicated development and readjudicate the issues on appeal. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




